UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report: November 30, 2010 CARDIMA, INC. (Exact name of registrant as specified in charter) Delaware 000-22419 94-3177883 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Incorporation or Organization) Identification No.) 47266 Benicia Street, Fremont, California, 94538 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (510) 354-0300 Copies to: Richard A. Friedman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 30, 2010, Mr. Robert Cheney, resigned as President and Chief Executive Officer and DirectorofCardima, Inc. (the “Company”). Also on November 30, 2010, Mr. Tony Shum resigned as Chairman of the Board of the Company. There were no disagreements between Mr. Cheney or Mr. Shum with the Company that led to their resignation. On November 30, 2010, Mr. Phil Radlick, a Director, was appointed as Interim President and Chief Executive Officer of the Company. Item 9.01Financial Statements and Exhibits. Exhibit 17.1 Resignation letter from Robert Cheney. Exhibit 17.2 Resignation letter from Tony Shum. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CARDIMA, INC. Date: December 2, 2010 By: /s/Phil Radlick Phil Radlick Interim President and CEO 3
